Shulman, Judge.
Appellant was convicted of burglary and possession of a sawed-off rifle. Pursuant to appellant’s direction, his court-appointed counsel has filed a notice of appeal and a brief. However, accompanying the brief is counsel’s motion to withdraw and the appropriate certificate of counsel that he has conscientiously examined the record and has concluded that the appeal is wholly frivolous.
As required by Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have examined the record and are of the opinion that counsel is correct in his contention that this appeal is wholly frivolous. No legal error appears and we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of appellant beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Appellant’s counsel’s motion to withdraw has been granted and appellant’s conviction is affirmed.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.